NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1476-15T2
JANINE CLAPPER n/k/a
JANINE SEELEY,

        Plaintiff-Respondent,

v.

GREGORY CLAPPER,

        Defendant-Appellant.

_____________________________

              Submitted December 7, 2016 – Decided May 25, 2017

              Before    Judges    Fuentes,    Carroll    and   Gooden
              Brown.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Ocean
              County, Docket No. FM-15-1104-10.

              Gary L. Goldberg, attorney for appellant.

              Respondent has not filed a brief.1

PER CURIAM

        In this post-judgment matrimonial matter, defendant Gregory

Clapper appeals from the provisions of the October 23, 2015 Family



1
  Plaintiff did not file a brief, having had her ability to file
a brief suppressed by our order dated May 23, 2016.
Part Order denying his application to emancipate the parties' then

twenty-one-year-old      son,    J.C.,      denying   his     application       to

terminate child support, and granting plaintiff's cross-motion

requiring defendant to contribute prospectively towards J.C.'s

post high school education expenses pursuant to the parties'

property settlement agreement (PSA).          Defendant contends that the

"information     provided   to   the     [t]rial    [c]ourt,    was    woefully

inadequate to justify denying emancipation" and the court "erred

in   failing   to   terminate"   or    "reduce     child    support"    and   "in

requiring [] defendant to contribute to the cost of [J.C.]'s

training prospectively" without considering the factors enunciated

in Newburgh v. Arrigo, 88 N.J. 529 (1982) and Gac v. Gac, 186 N.J.
535 (2006).     Having considered these arguments in light of the

record and applicable legal principles, we reverse and remand for

an evidentiary hearing.

                                       I.

      We derive the following facts from the record.            Defendant and

plaintiff Janine Clapper divorced in 2011 following a nineteen-

year marriage.      Two children were born of the marriage, J.C., born

in September 1994, and G.C., born in March 2001.             A final judgment

of divorce terminating the parties' marriage was entered on March

15, 2011, which incorporated a PSA between the parties.                Under the

PSA, the parties share joint legal custody of the children with

                                       2                                 A-1476-15T2
plaintiff   designated    as   the   parent   of    primary   residence   and

defendant    designated   as   the   parent    of    alternate   residence.

Defendant was obligated to pay $232 per week in child support

"which exceeds the Child Support Guidelines[.]"

    The PSA provides for termination of defendant's child support

obligations on the first of the following events:

            A. Graduation from high school, however, in
            the event the child cease[s] to attend high
            school, then and in that event, upon the
            child's eighteenth birthday.   If the child
            continues full time education after high
            school, then upon graduation from the post-
            high school institution.

            B. The child's marriage.

            C. Anything to the contrary notwithstanding,
            if the child becomes disabled[.]

            D. Demise of the child or the [defendant.]


            E. Entry in the Armed Forces of the United
            States[.]

            F. Engaging in full time employment upon and
            after the child attaining the age of eighteen
            (18) years, except that: (i) [e]ngaging by the
            child in partial, part-time or sporadic
            employment shall not constitute emancipation,
            and (ii) [e]ngaging by the child in full time
            employment during vacation and summer periods
            shall not be deemed emancipation.

            G. Emancipation arising from employment shall
            be deemed terminated and nullified upon the
            cessation by the child, for any reason, from
            full time employment and the period, if any,
            from such termination until the earliest of

                                      3                             A-1476-15T2
         any of the other events herein set forth,
         shall, for all purposes under this Agreement,
         be deemed a period prior to the occurrence of
         such emancipation.

         H. A child attending college or similar post
         high school educational institution shall not
         be considered emancipated.

    Additionally, in connection with college education, the PSA

expressly provides:

         6.1 JOINT OBLIGATION: The [p]arties recognize
         that they have a joint, but not necessarily
         equal, obligation to provide a college
         education for the unemancipated child of the
         marriage and the precise amount of their
         respective contributions shall be determined
         at the time the college expense is incurred.
         This determination shall be based upon a
         review of each [p]arty's overall financial
         circumstances including their income, assets
         and obligations including, but not limited to,
         the [defendant's] obligation to pay child
         support.

         6.2 REVIEW:   The [p]arties acknowledge that
         depending upon the location of the college,
         the actual cost, and the [p]arties financial
         circumstances at the time, the new college
         educational expense may require a review of
         the [defendant's] child support obligation.

         6.3 COLLEGE EXPENSES: A college expense shall
         be defined as an expense for tuition, books,
         room    and   board,    student   fees,    and
         transportation from the residence to school,
         student activity fees and such other costs
         reasonably necessary to maintain the child in
         school.   Prior to either [p]arty having an
         obligation to contribute to such expenses, the
         child shall first have the obligation to apply
         for all existing loans, scholarships, grants,


                               4                          A-1476-15T2
            and further to utilize any funds accumulated
            by the child to meet the obligation.

            6.4 CASELAW: The factors to be considered on
            the   issue  of   evaluating   a  claim  for
            contribution towards the cost of higher
            education were summarized in the New Jersey
            Supreme Court case of Newburgh v. Arrigo, 88
N.J. 529 [(1982)].    The [p]arties agree to
            comply with their respective obligations in
            accordance with this case.

     In April 2015, defendant filed a motion seeking, among other

things,    an   order   declaring      J.C.    emancipated    retroactive      to

February    28,     2013,   reimbursement      of   post-emancipation       child

support    payments,    and   termination      of   child   support   for   J.C.

Plaintiff filed a cross-motion seeking, among other things, to

compel defendant to contribute towards J.C.'s "post high school

educational expenses pursuant to article 6.1 of the [PSA]."

      In support of his motion, defendant certified that he was

"essentially out of work" as "a self-employed painter" due to

"major     health    problems"   and    "has    applied     for   disability."

Defendant averred that his tax return reflected an income of

"[$29,684] in 2014" while, at the time of the divorce, he "was

imputed with income of [$40,000]."             According to defendant, "he

has no income to date for 2015" and "has been paying child support

[by] liquidating assets, which are just about exhausted."

     Defendant also certified that after J.C.'s graduation from

high school in June 2012, J.C. "went to North Carolina in October

                                        5                               A-1476-15T2
2012," where he attended NASCAR Technical School (NASCAR Tech) and

"worked part-time."          According to defendant, J.C. graduated from

NASCAR Tech "in February 2013" and obtained full-time employment

with "Goodyear Racing Tires in North Carolina" while working "as

a jackman in [ARCA] Racing."          Defendant certified that J.C. is no

longer     "attending   college,      or       any   school[.]"    As    a   result,

defendant     sought    an    order   emancipating         J.C.   retroactive       to

February 2013 when he graduated from NASCAR Tech.

      In contrast, plaintiff certified that J.C. graduated from

Universal     Technical      Institute,        NASCAR's    technical    school,     in

February 2014, rather than 2013 as asserted by defendant. Further,

plaintiff averred that "[t]his was the initial phase of the

education and training [J.C.] would need to have before he could

reach his career goal[]" of becoming "a [p]it [c]rew member for a

NASCAR racing team."

      According to plaintiff, after graduating from NASCAR Tech,

J.C. continued his education by immediately enrolling in "PIT U

Training Course[,]" the only pit crew training school "licensed

by   the   North   Carolina     Community        College    System."     Plaintiff

described the program as "a graduate program by invitation only[]"

where J.C. currently "attends mandatory classes two (2) days a

week and field training five (5) days per week. In addition [J.C.]



                                           6                                 A-1476-15T2
interns with the ARCA racing programs during the racing season at

various tracks around the country as a [j]ackman."

     According     to   plaintiff,   "[d]ue   to    his    rigorous    schedule

[J.C.] can only work part-time."          Plaintiff certified that "in

2014[, J.C.] only earned a little over $16,000."                      Plaintiff

continued   that   "[J.C.]    presently   works     for    Randstand    in   the

Goodyear Racing Division as a tire specialist." However, plaintiff

averred that J.C. continued to rely on her financially to meet his

basic expenses, including housing costs.

     Plaintiff     provided   a   document    from    Universal       Technical

Institute listing payments totaling $34,650 to J.C.'s student

account as of April 14, 2015.        Plaintiff also submitted a NAVIENT

student loan payment history statement dated April 24, 2015,

showing a total balance of $22,781.59 and a private student loan

balance of $1,004.56 as of April 24, 2015. Additionally, plaintiff

presented a document signed by J.C.'s purported landlord stating

that plaintiff has paid $300 each month since October 2012 for

J.C.'s rent in North Carolina.

     According to plaintiff, some of these expenses have been met

through contributions made by her mother.                 Plaintiff certified

further that "each time [she] . . . made a request for [d]efendant

to make a financial contribution towards the costs, [d]efendant

either refused or ignored the requests."           Plaintiff also dismissed

                                      7                                 A-1476-15T2
defendant's "claims of poverty" and disputed that defendant was

out of work.

     After hearing argument on the motions, the trial court denied

defendant's application for emancipation and termination of child

support without prejudice and ordered defendant "to contribute

towards [J.C.'s] post high school educational expenses pursuant

to article 6.1 of the [PSA]" prospectively from July 14, 2015.

The court determined that Justin was still in the process of

completing a non-traditional post high school education in order

to reach "his goal of working in the pit crew on NASCAR[,]" through

a program that the court described as a "hybrid vo-tech and in

class" "clinical education."   The judge explained that

               the P.S.A. says, 'If the child continues
          full-time education after high school, then
          upon   graduation   from   post   high   school
          institution' -- it doesn't say college with a
          capital C or university with a capital U. Here
          he has completed two years of the one program
          and now there's this other program. . . . [M]y
          inclination certainly is to say by May or June
          of 2016 he'll be emancipated more likely than
          not because if he's completed the program
          then, that's it. That will be your four years,
          if you will, of college or post high school
          education.

     Relying on Gac v. Gac, supra, the court denied plaintiff's

request for retroactive contributions without prejudice finding

that, based on the record before the court, plaintiff did not

discuss or consult with defendant ahead of time and "[plaintiff]

                                8                           A-1476-15T2
never     once   put   anything   in     writing"     to   defendant   seeking

contributions.         However,   the    court     explained   that    "because

everybody knows now where we're at and that they're seeking

contribution, and . . . I don't set any number here or do anything

other than to say prospectively.              Everybody knows what's going on

now[.]"

     This appeal followed.        On appeal, defendant argues that:

            THE TRIAL COURT ABUSED ITS DISCRETION, AND ERRED, IN
            FAILING TO FOLLOW THE CRITERIA SET FORTH IN NEWBURGH
            V[.] ARRIGO AND OTHER CONTROLLING CASES, AND ERRED IN
            FAILING TO EMANCIPATE AND TERMINATE CHILD SUPPORT FOR
            [J.C.] RETROACTIVE.

                                        II.

     We ordinarily accord great deference to the discretionary

decisions of Family Part judges.              Donnelly v. Donnelly, 405 N.J.

Super. 117, 127 (App. Div. 2009) (citing Larbig v. Larbig, 384
N.J. Super. 17, 21 (App. Div. 2006)).                  Similar deference is

accorded to the factual findings of those judges following an

evidentiary hearing.        Cesare v. Cesare, 154 N.J. 394, 411-12

(1998).     While we respect the Family Court's special expertise,

we may exercise more extensive review of trial court findings that

do not involve a testimonial hearing or assessments of witness

credibility.     Cf. N.J. Div. of Youth & Family Servs. v. G.M., 198
N.J. 382, 396 (2009) (stating that deference to Family Court



                                         9                              A-1476-15T2
conclusions is not required where "no hearing takes place, no

evidence is admitted, and no findings of fact are made").

     A judge may not make credibility determinations or resolve

genuine factual issues based on conflicting affidavits.             Conforti

v. Guliadis, 128 N.J. 318, 322 (1992). When the evidence discloses

genuine material issues of fact, a Family Court's failure to

conduct a plenary hearing to resolve those issues is a basis to

reverse and remand for such a hearing.         See, e.g., Fusco v. Fusco,

186 N.J. Super. 321, 329 (App. Div. 1982); Tancredi v. Tancredi,

101 N.J. Super. 259, 262 (App. Div. 1968).                  We must always

determine whether there is sufficient credible evidence in the

record to support the trial court's factual determinations.              Rova

Farms Resort, Inc. v. Investors Ins. Co. of Am., 65 N.J. 474, 484

(1974).

     Having set forth our standard of review, we next discuss the

principles that guide our analysis of the issue of emancipation

and a claim for contribution to the costs of higher education.              In

Filippone   v.   Lee,   304   N.J.   Super.   301   (App.   Div.   1997),   we

summarized the controlling principles regarding emancipation:

            Emancipation of a child is reached when the
            fundamental dependent relationship between
            parent and child is concluded, the parent
            relinquishes the right to custody and is
            relieved of the burden of support, and the
            child is no longer entitled to support.
            Emancipation may occur by reason of the

                                     10                              A-1476-15T2
           child's marriage, by court order, or by
           reaching an appropriate age, and although
           there is a presumption of emancipation at age
           eighteen, that presumption is rebuttable. In
           the end the issue is always fact-sensitive and
           the essential inquiry is whether the child has
           moved "beyond the sphere of influence and
           responsibility exercised by a parent and
           obtains an independent status of his or her
           own." Bishop v. Bishop, 287 N.J. Super. 593,
           598 (Ch. Div. 1995).

           [Filippone, supra, 304 N.J. Super. at 308.]

     In making this determination, a court must engage in "a

critical evaluation of the prevailing circumstances including the

child's need, interests, and independent resources, the family's

reasonable expectations, and the parties' financial ability, among

other things."   Dolce v. Dolce, 383 N.J. Super. 11, 18 (App. Div.

2006) (citing Newburgh, supra, 88 N.J. at 545).       Thus, upon a

showing the child has reached the age of majority, the proponent

of emancipation satisfies the prima facie showing, shifting the

burden to the opponent of emancipation to show there is a basis

to continue   support.   Filippone, supra, 304 N.J. Super. at 308.

     We have held that a child's attendance in postsecondary

education may be a basis to delay emancipation and continue

support.   See Patetta v. Patetta, 358 N.J. Super. 90, 93-94 (App.

Div. 2003); Keegan v. Keegan, 326 N.J. Super. 289, 295 (App. Div.

1999).   In addition to child support, financially capable parents

may be required to contribute to the higher education of children

                                11                          A-1476-15T2
who are qualified students.      In Newburgh, our Supreme Court

identified twelve non-exhaustive factors a court should consider

when deciding a claim by one parent for contribution to the costs

of a child's higher education, namely,

          (1) whether the parent, if still living with
          the child, would have contributed toward the
          costs of the requested higher education; (2)
          the effect of the background, values and goals
          of the parent on the reasonableness of the
          expectation of the child for higher education;
          (3) the amount of the contribution sought by
          the child for the cost of higher education;
          (4) the ability of the parent to pay that cost;
          (5)   the   relationship   of   the   requested
          contribution to the kind of school or course
          of study sought by the child; (6) the
          financial resources of both parents; (7) the
          commitment to and aptitude of the child for
          the requested education; (8) the financial
          resources of the child, including assets owned
          individually or held in custodianship or
          trust; (9) the ability of the child to earn
          income during the school year or on vacation;
          (10) the availability of financial aid in the
          form of college grants and loans; (11) the
          child's relationship to the paying parent,
          including mutual affection and shared goals
          as well as responsiveness to parental advice
          and guidance; and (12) the relationship of the
          education requested to any prior training and
          to overall long-range goals of the child.

          [Newburgh, supra, 88 N.J. at 545.]

No one factor is alone determinative.    Ibid.




                               12                           A-1476-15T2
       In a later opinion, our Supreme Court directed that courts

"should balance the statutory criteria of N.J.S.A. 2A:34-23(a)2

and    the   Newburgh    factors,   as    well   as   any   other    relevant

circumstances, to reach a fair and just decision whether and, if

so, in what amount, a parent or parents must contribute to a

child's educational expenses."           Gac v. Gac, supra, 186 N.J. at

543.    Furthermore,

             the factors set forth in Newburgh . . .
             contemplate that a parent or child seeking
             contribution towards the expenses of higher
             education will make the request before the
             educational expenses are incurred.    As soon
             as practical, the parent or child should
             communicate with the other parent concerning
             the many issues inherent in selecting a
             college.   At a minimum, a parent or child
             seeking contribution should initiate the
             application to the court before the expenses
             are incurred. The failure to do so will weigh
             heavily against the grant of a future
             application.

             [Id. at 546-47.]

       Because   these   issues   are    fact-sensitive,    courts   must    be

cautious when making these rulings without an evidentiary hearing

where there are material facts in dispute.            See Hand v. Hand, 391
N.J. Super. 102, 105 (App. Div. 2007) (indicating that where facts



2
 N.J.S.A. 2A:34-23(a) sets forth additional factors to consider
"[i]n determining the amount to be paid by a parent for the support
of the child and the period during which the duty of support is
owed[.]"

                                    13                                A-1476-15T2
are disputed or depend on credibility evaluations, a plenary

hearing is required); see also Tretola v. Tretola, 389 N.J. Super.
15, 20 (App. Div. 2006) (reversing an emancipation motion and

requiring a plenary hearing because the court failed to recognize

disputed material facts and "evidence beyond the motion papers

necessary   for   resolution   of   the   matter")   (citation   omitted);

Conforti, supra, 128 N.J. at 322 (holding that a plenary hearing

is necessary when there remains "contested issues of material fact

on the basis of conflicting affidavits") (citation omitted).

     Here, the court did not conduct an evidentiary hearing and

decided the emancipation and college contribution issues solely

on the parties' conflicting certifications, without resolving the

discrepancies raised during oral argument.           As a result, several

important issues remained unresolved.       Further, the court's ruling

includes no consideration of the Newburgh factors as required

under the PSA and caselaw. Specifically, the court never addressed

defendant's financial ability to make contributions or J.C.'s

actual   education   expenses.      The   court   never   verified    J.C.'s

financial need or annual income.          The court never explored the

availability of financial aid or the relationship between the

requested contribution to the course of study or kind of school

selected.



                                    14                               A-1476-15T2
     The court concluded that the NASCAR Tech program constituted

post high school education as prescribed in the PSA without proofs

detailing the programs of study, J.C.'s aptitude for them, or

transcripts encompassing courses or credits.       Further, the court

determined   that   J.C.'s   continued   student   status    forestalled

emancipation despite defendant's assertion that the program, in

fact, concluded in 2013 and plaintiff's limited proofs identifying

an anticipated completion date.

     In ordering defendant to contribute only prospectively to

J.C.'s education expenses, the court concluded that defendant was

never consulted prior to J.C.'s enrollment based on plaintiff's

failure to produce any documentary evidence supporting her claim

to the contrary.    However, because defendant did not specifically

dispute that claim and acknowledged J.C.'s enrollment in the NASCAR

Tech program in October 2012, limiting the contribution to future

education expenses appears to be unsubstantiated.           Further, the

court's ruling includes no determination of the precise amount of

defendant's contribution as required by the PSA and Gac.

     We have held that "[d]isputes of material fact should not be

resolved on the basis of [written] certifications nor in reliance

upon ambiguous terms in a property settlement agreement." Palmieri

v. Palmieri, 388 N.J. Super. 562, 564 (App. Div. 2006) (citing

Conforti, supra, 128 N.J. at 328-29).        We agree with defendant

                                  15                             A-1476-15T2
that    the   information   provided   to   the   court   was   "woefully

inadequate" to resolve the facts in dispute and to justify the

court's rulings.    As such, a plenary hearing is necessary to guide

the court in reaching an appropriate resolution of the issues.

       Reversed and remanded for further proceedings consistent with

this opinion.    We do not retain jurisdiction.




                                  16                              A-1476-15T2